Exhibit 10.1
 
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of September
14, 2015 (the “Effective Date”) by and between BioTime, Inc., a California
corporation (the “Company”) and the undersigned identified on the signature page
attached hereto (“Purchaser”).


ARTICLE 1.
PURCHASE AND SALE OF SHARES
 
1.1     Sale of Shares.  Purchaser hereby irrevocably agrees to purchase from
the Company, and the Company agrees to sell to Purchaser pursuant to the
Registration Statement (as defined below), the number of common shares, no par
value (“Shares”), shown on the signature page of this Agreement, at the price of
$3.29 per Share (the “Purchase Price”).
 


ARTICLE 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth in the most current prospectus (the “Prospectus”) included
in Registration Statement on Form S-3 (File No. 333-201824) (the “Registration
Statement”) under the Securities Act of 1933, as amended (the “Securities Act”)
registering the offer and sale of the Shares, and in a prospectus supplement
filed in accordance with Rule 424(b) under the Securities Act describing the
offer of the Shares (the “Prospectus Supplement”), including all documents and
information incorporated by reference therein, the Company represents and
warrants to Purchaser that:
 
2.1    Organization.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the state of California.  The
Company is duly qualified to do business in the state of California and in each
other state in which it is doing business and where the failure to so qualify
could have a material adverse effect on its business, operations, or properties,
or could subject the Company to fines or penalties that are material to the
Company’s financial condition.
 
2.2   Authority; Enforceability.  The Company has the power and authority to
execute and deliver this Agreement and to perform all of its obligations
hereunder.  This Agreement has been duly authorized, executed and delivered by
the Company and is the valid and binding agreement of the Company, enforceable
in accordance with its terms subject to:  (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (ii) general
principles of equity.
 
2.3     Valid Issuance of Shares.  The Shares that are being purchased by
Purchaser hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement, including payment of the Purchase Price, will be duly
and validly issued, fully paid, and nonassessable.
 
 
 

--------------------------------------------------------------------------------

 
 
2.4     Capitalization.  The Company is authorized to issue the following shares
of capital stock: 125,000,000 common shares, no par value, and 2,000,000
preferred shares, no par value.  As of September 2, 2015, there were: no
preferred shares issued and outstanding; 84,156,127 common shares issued and
79,262,185 common shares outstanding excluding 4,893,942  common shares held by
subsidiaries and treated as treasury shares.
 
2.5     Disclosure Documents; Financial Statements.  The Company has filed all
reports required to be filed by it under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof (the foregoing materials being collectively referred to herein as the
SEC Reports), during the twelve (12) months prior to the date hereof.  None of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports (i) have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto, or, in the case of unaudited
statements, as permitted by Form 10-Q, and except that the unaudited financial
statements may not contain footnotes and are subject to normal and recurring
year-end adjustments that will not, individually or in the aggregate, be
material in amount); and (ii) fairly present in all material respects the
consolidated financial position of the Company and its subsidiaries on a
consolidated basis as of the respective dates thereof and the consolidated
results of operations and cash flows of the Company and its subsidiaries for the
periods covered thereby.
 
2.6     Absence of Certain Changes.  Since June 30, 2015, except as specifically
disclosed in SEC Reports, (i) there has not been any material adverse change in
the financial condition, assets, liabilities, revenues, or business of the
Company and its subsidiaries, taken as a whole, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses, licensing fees and similar expenses, and other
liabilities incurred in the ordinary course of business consistent with past
practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or not required to be disclosed in filings
made with the Securities and Exchange Commission (“SEC”), and (C) liabilities
arising under this Agreement, and (iii) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed, or made any agreements to purchase or redeem any shares of
its capital stock.
 
2.7     Internal Controls.  The Company maintains a process of “internal
controls over financial reporting” (as defined in Rules 13a-15(f) and 15d-15(f)
under the Exchange Act) that is designed to provide reasonable assurances:  (i)
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles; (ii)
that receipts and expenditures are being made only in accordance with the
authorizations of management and directors; and (iii) regarding prevention or
timely detection of the unauthorized acquisition, use or disposition of the
assets of the Company and its subsidiaries that could have a material effect on
the financial statements.  The Company maintains a system of “disclosure
controls and procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the
Exchange Act) that is designed to provide reasonable assurances that all
material information required to be disclosed by the Company in the reports that
it files or submits under the Exchange Act is accumulated and communicated to
the Company’s management, as appropriate, to allow timely decisions regarding
required disclosure, and otherwise to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and regulations of the SEC.
 
 
2

--------------------------------------------------------------------------------

 
 
2.8     Registration Statement.
 
(a) The Company has prepared and filed the Registration Statement in conformity
with the requirements of the Securities Act. The Registration Statement is
effective under the Securities Act and no stop order preventing or suspending
the effectiveness of the Registration Statement or suspending or preventing the
use of the Prospectus or the Prospectus Supplement has been issued by the SEC
and no proceedings for that purpose have been instituted or, to the knowledge of
the Company, are threatened by the SEC. The Company shall file a final
Prospectus Supplement with the SEC pursuant to Rule 424(b) no later than two (2)
business days after the Effective Date.  The Registration Statement, and the
Prospectus together with the Prospectus Supplement, do not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading.
 
(b) When issued pursuant to this Agreement and the Registration Statement at
Closing, the Shares will be free of restrictions on transfer under the
Securities Act, other than such restrictions as may be applicable under Rule 144
under the Securities Act with respect to sales or transfers of securities by an
affiliate (as defined in Rule 144) of the issuer should Purchaser be or become
an affiliate of the Company.
 
2.9     Listing and Maintenance Requirements.  The Company has not, in the 12
months preceding the date hereof, received notice from the NYSE MKT to the
effect that the Company is not in compliance with the listing or maintenance
requirements of the NYSE MKT.
 
2.10    Taxes.  Since January 1, 2013, the Company has filed when due all
federal, state, and local income tax returns, and all other returns with respect
to taxes which are required to be filed with the appropriate authorities of the
jurisdictions where business is transacted by the Company, or where the Company
owns any property, and any taxes due, as reflected on such tax returns, have
been paid.
 
 
3

--------------------------------------------------------------------------------

 
 
2.11     Subsidiaries.  The Company’s subsidiaries are shown in its Quarterly
Report on Form 10-Q for the three and six months ended June 30, 2015.
 
2.12     No Conflict.  The Company is not in violation or default of any
provision of its Articles of Incorporation or bylaws, and is not in violation or
default in any material respect of any instrument, judgment, order, writ, decree
or contract to which it is a party or by which it is bound, or, to its
knowledge, of any provision of any federal or state statute, rule or regulation
applicable to it.  The execution and delivery of this Agreement and consummation
of the sale of the Shares contemplated by this Agreement (a) do not and will not
violate any provisions of (i) any rule, regulation, statute, or law, (ii) the
terms of any order, writ or decree of any court or judicial or regulatory
authority or body, (iii) the Articles of Incorporation or bylaws of the Company,
or (iv) the rules and regulations of the NYSE MKT applicable to the listing of
the Company’s common shares, (b) will not conflict with or result in a breach of
any condition or provision or constitute a default under or pursuant to the
terms of any Material Contract (as defined below), and (c) will not result in
the creation or imposition of any lien, charge or encumbrance upon any of the
Shares or upon any of the assets or properties of the Company.  The term
Material Contract means any contract, agreement, license, lease, deed of trust,
mortgage, lien, debenture, promissory note, or instrument to which the Company
is a party (i) the termination of or default under which could have a material
adverse effect on the business, financial condition, assets or prospects of the
Company, or (ii) that constitutes a lien or security interest on any real or
personal property of the Company the loss of which through a foreclosure sale
would have a material adverse effect on the business, financial condition,
assets or prospects of the Company.
 
2.13     Litigation.  Other than as disclosed in the SEC Reports, there is no
lawsuit, arbitration proceeding, or administrative action or proceeding pending
or threatened against the Company which (a) questions the validity of this
Agreement or any action taken or to be taken by the Company in connection with
this Agreement or the issue and sale of the Shares hereunder, (b) alleges any
infringement of any trademark, service mark, or patent by the Company, or (c) if
adversely decided would have a material adverse effect upon the business,
financial condition, assets or prospects of the Company.
 
2.14     Patents and Trademarks.  The Company is the sole and exclusive owner of
or has a valid license to use all patents, trademarks, service marks, trade
names, copyrights, trade secrets, information, proprietary rights and processes
presently used by the Company in its business as now conducted, without any
conflict with or, to the Company’s knowledge infringement of the rights of
others, except as disclosed in the SEC Reports.  The Company has not received
any communications alleging that it has violated or, by conducting its business
as presently conducted, violates any of the patents, trademarks, service marks,
trade names, copyrights or trade secrets or other proprietary rights of any
other person or entity.
 
 
4

--------------------------------------------------------------------------------

 
 
2.15     Title to Property.  The Company has good and marketable title to its
property and assets free and clear of all mortgages, liens, loans and
encumbrances.  Title to all of the personal and real property used by the
Company is held in the name of the Company or a subsidiary or is licensed or
leased from a third party.  With respect to the property leased or licensed from
a third party, the Company is in compliance with such leases and licenses in all
material respects and, to Company's knowledge, the Company holds a valid
leasehold or license. All facilities, machinery, equipment, fixtures, vehicles
and other properties owned, leased or used by the Company are in good operating
condition and repair (subject to ordinary wear and tear) and are reasonably fit
and usable for the purposes for which they are being used.
 
2.16     Regulatory Permits. The Company possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Reports (“Permits”), except where the failure to possess such Permits
would not result in a material adverse effect, and the Company has not received
any notice of proceedings relating to the revocation or modification of any
Permit, the revocation or proposed modification of which would result in a
material adverse effect.
 
2.17     Employee Benefit Plans.  Other than the Company’s Equity Incentive Plan
and stock option and similar equity incentive plans maintained by Company
subsidiaries, the Company does not have and has never maintained or sponsored
any Employee Benefit Plan as defined in the Employee Retirement Income Security
Act of 1974, as amended.
 
2.18     Labor Agreements and Actions; Employee Compensation.  The Company is
not be bound by or subject to (and none of its assets or properties is bound by
or subject to) any written or oral contract, commitment or arrangement with any
labor union, and no labor union has requested or, to the Company's knowledge,
has sought to represent any of the employees, representatives or agents of the
Company.  There is no strike or other labor dispute involving the Company
pending, nor to the Company's knowledge, threatened, that could have a material
adverse effect on the assets, properties, financial condition, operating results
or business of the Company, nor is the Company aware of any labor organization
activity involving its employees.  The Company is not aware that any officer or
key employee, or that any group of key employees, intends to terminate their
employment the Company, nor does the Company have a present intention to
terminate the employment of any of the foregoing.  The employment of each
officer and employee of the Company is terminable at the will of the
Company.  To its knowledge, the Company has complied in all material respects
with all applicable state and federal equal employment opportunity and other
laws related to employment.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants with respect to only itself to the
Company the following:
 
3.1     Organization.  Purchaser, if not a natural person, is a corporation,
limited liability company, partnership, trust or other entity duly organized,
validly existing and in good standing under the laws of the state or other
jurisdiction in which it is incorporated or otherwise organized.
 
3.2     Authority; Enforceability.  Purchaser has the power and authority to
execute and deliver this Agreement and to perform all of its obligations under
this Agreement.  This Agreement has been duly authorized and executed by
Purchaser and is the valid and binding agreement of Purchaser enforceable in
accordance with its terms, except (i) to the extent limited by any bankruptcy,
insolvency, or similar law affecting the rights of creditors generally, and (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.
 
3.3     No Conflict.  The execution and delivery of this Agreement, and
consummation of the transactions contemplated hereunder, including the purchase
of the Shares, by Purchaser do not and will not violate any provisions of (i)
any rule, regulation, statute, or law applicable to Purchaser or (ii) the terms
of any order, writ, or decree of any court or judicial or regulatory authority
or body by which Purchaser is bound, or (iii) the articles of incorporation,
bylaws, or similar charter or governing documents of Purchaser.
 
3.4     No Short Sales. Purchaser has not, nor has any person or entity acting
on behalf of or pursuant to any understanding, agreement, or arrangement with
Purchaser, directly or indirectly executed any “short sale,” as defined in SEC
Rule SHO, of the common shares of the Company since June 30, 2015.
 
3.5     Place of Business or Residence.  Purchaser represents and warrants that
Purchaser has Purchaser’s principal place of business or residence as set forth
on the signature page of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 4.
CLOSING
 
4.1     Time and Place of Closing.  The consummation of the purchase and sale of
the Shares (“Closing”) shall take place in on the third Business Day after the
execution and delivery of this Agreement by Purchasers and the Company (the
“Closing Date”).  On the Closing Date, Purchaser shall pay in full the Purchase
Price for the Shares purchased by wire transfer of the Purchase Price for the
Shares being purchased by Purchaser, in immediately available funds, to an
account designated by the Company.  The Purchase Price shall be paid in United
States Dollars.  On the Closing Date, the Company shall issue to Purchaser the
Shares purchased, against payment of the Purchase Price.  Closing shall occur at
the principal office of the Company or at such other place as the parties may
agree.  A “Business Day” shall be any day on which the banks in New York are not
required or permitted to close.
 
4.2     Documents to be Delivered By the Company.  The Company shall deliver the
following documents to Purchaser at the Closing:
 
                           (a)     Prospectus.  A copy of the most current
prospectus (the “Prospectus”) included in Registration Statement on Form S-3
(File No. 333-201824) under the Securities Act registering the offer and sale of
the Shares (the “Registration Statement”), and a prospectus supplement filed in
accordance with Rule 424(b) under the Securities Act describing the offer of the
Shares; provided that the Prospectus and Prospectus Supplement may be delivered
in accordance with Rule 172 under the Securities Act;
 
                           (b)     Shares.  The Shares purchased by Purchaser,
registered in the name of Purchaser delivered electronically via The Depository
Trust Company Deposit / Withdrawal at Custodian system (“DWAC”).
 
4.3     Conditions of the Company's Obligation to Close.  The obligation of the
Company to sell the Shares to Purchaser on each Closing Date is conditioned upon
the following:
 
                           (a)           Payment and Delivery.  The Company’s
receipt of the Purchase Price for the Shares being sold to Purchaser;
 
                           (b)           Representations and Warranties.  The
representations and warranties made by Purchaser in ARTICLE 3 of this Agreement
shall be true and correct in all material respects when made and on the Closing
Date; provided, that any representation and warranty that is itself qualified by
a materiality standard shall be true and correct in all respects; and
 
                           (c)           Performance of Covenants.  Purchaser
shall have fully performed all covenants and agreements required to be performed
by Purchaser on or before the Closing Date.
 
 
7

--------------------------------------------------------------------------------

 
 
4.4      Conditions of Purchaser’s Obligation to Close.  The obligation of
Purchaser to purchase the Shares from the Company on any Closing Date is
conditioned upon the following:
 
                            (a)     Delivery.  Purchaser's receipt of the items
required to be delivered by the Company under Section 4.2.
 
                            (b)     Representations and Warranties.  The
representations and warranties made by the Company in ARTICLE 2 of this
Agreement shall be true and correct in all material respects when made and on
the applicable Closing Date, unless made as of a specific date in which case
they shall be accurate as of such date, and Purchaser shall have received from
the Company a certificate, dated as of the Closing Date, to such effect signed
by the Chief Executive Officer of the Company; provided, that any representation
and warranty that is itself qualified by a materiality standard shall be true
and correct in all respects.
 
                            (c)     Performance.  The Company shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the applicable Closing Date.
 
                           (d)     Bankruptcy; Insolvency.  The Company shall
not be subject to (i) any order for relief, or subject to any pending proceeding
for reorganization or liquidation, under the United States Bankruptcy Code, as
amended, or under any other law pertaining to insolvency of the Company or
creditor’s rights generally, (ii) any appointment of a receiver for the Company
or any of its assets, or (iii) any plan or action of dissolution or liquidation
of the Company or its business.
 
                            (e)      No Material Adverse Event.  No material
adverse event shall have occurred since June 30, 2015.
 
                            (f)      Listing.  The common shares of the Company
shall be designated for quotation or listed on the NYSE MKT and on the Tel Aviv
Stock Exchange (“TASE”), and the NYSE MKT and TASE shall not have suspended the
listing or trading of the Company’s common shares, nor shall suspension by the
SEC or the NYSE MKT or TASE have been threatened, as of the Closing Date, (A) in
writing by the SEC, the NYSE MKT, or the TASE, or (B) by falling below
applicable minimum listing maintenance requirements.
 
 
8

--------------------------------------------------------------------------------

 


ARTICLE 5.
ADDITIONAL COVENANTS


5.1     Further Assurances.  Each party will execute, acknowledge, and deliver
such additional certificates and documents and will take such additional actions
as the other party may reasonably request on or after a Closing Date to effect,
complete or perfect the issue and sale of the Shares to Purchaser.
 
5.2     Purchasers’ Market Activity.  Purchaser agrees that Purchaser shall not,
prior to the public announcement by the Company that it has entered into this
Agreement, engage in any stabilization activity in connection with the Company’s
common shares, or otherwise bid for or engage in any purchase or sale, including
any short sale (as defined in SEC Rule SHO) of the Company’s common shares,
directly or through or in arrangement with  any entity in control of, controlled
by, or under common control with Purchaser.  Purchaser covenants and agrees that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to a press release, Purchaser will maintain
the confidentiality of the existence and terms of this Agreement.
 
5.3     Public Disclosure by the Company.  Following the execution of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by this
Agreement, in the form required by the Exchange Act and attaching this Agreement
as an exhibit to such filing.
 
5.4     Publicity.  No Purchaser shall issue any press release or make any
similar public statement or communication disclosing the terms of this Agreement
or the transactions hereunder without the prior written consent of the Company,
provided that the Company’s consent shall not unreasonably be withheld or
delayed if such disclosure is required by law and Purchaser shall have provided
the Company with a copy of the proposed press release or other public statement
or communication a reasonable time prior to the public release or dissemination
thereof.
 


ARTICLE 6.
MISCELLANEOUS
 
6.1     Governing Law.  This Agreement shall be construed and governed in all
respects by the internal laws of the State of California without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties.  All disputes and controversies arising out of
or in connection with this Agreement shall be resolved non-exclusively by the
state and federal courts located in the State of New York and the State of
California, and each party agrees to submit to the jurisdiction of said courts.
 
 
9

--------------------------------------------------------------------------------

 
 
6.2     Successors and Assigns.  The parties may not assign their rights or
obligations under this Agreement, directly or by operation of law, without the
consent of the other party.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the respective successors, assigns, heirs,
executors and administrators of Purchaser and the Company.
 
6.3     Entire Agreement; Amendment.  This Agreement constitutes the full and
entire understanding and agreement among the parties with regard to the subject
matter of this Agreement.  This Agreement and any term of this Agreement may be
amended, waived, discharged or terminated only by a written instrument signed by
the parties.
 
6.4     Notices, etc.  All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given (a) four (4) days after being deposited in the mail, certified
air postage prepaid, return receipt requested, or (b) when delivered by hand, by
messenger or next Business Day or overseas express air freight service (such as
FedEX or DHL), or (c) on the date of facsimile transmission (FAX)  or electronic
mail (email) if sent at or prior to 5:30 p.m. (New York City time) on a Business
Day, or the next Business Day after the date of facsimile or email transmission,
if sent on a day that is not a Business Day or later than 5:30 p.m. (New York
City time) on a Business Day, in any case addressed as follows:
 

 
To Purchaser:
At the address or FAX number or email address of Purchaser shown on the
signature page of this Agreement
        To the Company:
BioTime Inc.
   
1301 Harbor Bay Parkway
Alameda, California 94502
Attention: Chief Financial Officer
FAX: (510) 521- 3389
Email: rpeabody@biotimemail.com

 
Any party may change its address for the purpose of this Agreement by giving
notice to each other party in accordance with this Section.
 
6.5     Expenses.  Purchaser and the Company shall bear their own expenses,
including fees and expenses of their own advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by the party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp taxes and other taxes and duties
levied in connection with the delivery of the Shares to Purchaser.
 
 
10

--------------------------------------------------------------------------------

 
 
6.6     Brokers.  Purchaser shall have no liability to any broker, finder,
investment banker, or other advisor retained or engaged by the Company or any
subsidiary of the Company in connection with the transactions contemplated by
this Agreement.
 
6.7     Titles and Subtitles.  The titles or headings of the Articles and
Sections of this Agreement are for convenience of reference only and are not to
be considered in construing this Agreement.
 
6.8     Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, each such unenforceable provision shall
be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.
 
6.9     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  This Agreement may be executed with signatures
transmitted among the parties by facsimile or by email delivery of a pdf format
data file, and no party shall deny the validity of a signature or this Agreement
signed and so transmitted on the basis that a signed document is represented by
a copy or facsimile or pdf format data file and not an original.
 
6.10    Termination. This Agreement may be terminated by Purchaser with respect
to itself, by written notice to the Company, or by the Company with respect to
all Purchasers, by written notice to all Purchasers, in either case if the
Closing has not been consummated on or before the third Business Day after the
Effective Date other than due to a breach of this Agreement or any covenant or
agreement hereunder by the party seeking to so terminate this
Agreement.  Termination of this Agreement will not affect the right of any party
not in breach of its covenants and agreements under this Agreement to sue for
any breach of this Agreement by the other party.
 
 
[Signatures on following page]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.
 


COMPANY:
 
BioTime, Inc.
 
 
By:  ______________________________________
 
Title:  _____________________________________
 


PURCHASER:


__________________________________________


By:           ____________________________________


Title:           ___________________________________


Number of Shares Purchased:  ____________________


 

Address:
______________________________
 
______________________________
 
FAX Number: ___________________
Email: _________________________


 
 
12